DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
Claims 45-61 are pending. Claims 45-61 are currently rejected.
	
	
Claim Rejections - 35 USC § 102
Claims 45-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2019/0109677 A1) hereinafter “Wang”.
Regarding claim 45:
Wang discloses a method for use in a network node of a frequency division duplex, FDD, wireless communication network, the method comprising, 
scheduling, for a wireless device operating in the FDD wireless communication network (Para. [0073], “In FDD systems, if a UE receives the PDSCH in subframe n, the UE feeds back HARQ-ACK information on a corresponding uplink carrier of subframe n+k”; also see Fig. 3, e.g. HARQ-ACK of CC2 for downlink subframe 4 is transmitted on uplink subframe 8 of CC1; also see Fig. 6 and Para. [0089]-[0091], [0094], [0148], [0154]), a first downlink transmission (Fig. 12, subframe 0) with a first transmission processing time (Para. [0197], “downlink subframes 0 and 1 form the HARQ-ACK time-frequency bundling window of uplink subframe 5”, so the transmission processing time is 5 subframes) on a first frequency carrier (“CC1”), the scheduling comprising a first downlink assignment index, DAI, the first DAI comprising a first total DAI and a first accumulative DAI (Para. [0172], “the total DAI and counter DAI in the DL assignment in each of these downlink subframes is counted individually.” Para. [0014]);  
scheduling, for the wireless device, a second downlink transmission (Fig. 12, subframe 1) with a second transmission processing time (since subframe 1 is in the bundling window of uplink subframe 5, transmission processing time is 4 subframes) different than the first processing time (5 subframes) on a second frequency carrier (“CC1” (in this case, same as subframe 0)), the scheduling comprising a second DAI, the second DAI comprising a second total DAI and a second accumulative DAI (the total DAI and counter DAI in the DL assignment; see Para. [0014]), 
wherein the first transmission processing time and the second transmission processing time relate to a respective hybrid automatic repeat request, HARQ, feedback transmission timing corresponding to the first downlink transmission and the second downlink transmission, and wherein the network node expects HARQ feedback for the first downlink transmission and the second downlink transmission in a single uplink transmission (Para. [0197], “downlink subframes 0 and 1 form the HARQ-ACK time-frequency bundling window of uplink subframe 5”); and 
transmitting the scheduling for the first and second downlink transmission to the wireless device (Para. [0184] and [0266]). 
Regarding claim 46:
Wang further discloses wherein the first downlink transmission is scheduled and transmitted to the wireless device at a first transmission time (Fig. 12, DL in subframe 0) and the second downlink transmission is scheduled and transmitted to the wireless device at a second transmission time (Fig. 12, DL in subframe 1) later than the first transmission time. 
	Regarding claim 47:
Wang further discloses the first transmission processing time (5 subframes) is longer than the second transmission processing time (4 subframes); the first total DAI is set to a total number of downlink transmissions with HARQ feedback expected in the single uplink transmission that are scheduled at the first transmission time; the first accumulative DAI includes a number of downlink transmissions with HARQ feedback expected in the single uplink transmission that are previously scheduled at the first transmission time; the second total DAI is set to a total number of downlink transmissions with HARQ feedback expected in the single uplink transmission that are scheduled at the first transmission time and the second transmission time; and the second accumulative DAI includes a number of downlink transmissions with HARQ feedback expected in the single uplink transmission that are previously scheduled at the first transmission time and the second transmission time (See Para. [0184] and [0185], [0197]). 
Regarding claim 48, 49, 52, and 55:
Independent claims 48, 49, 52, and 55 are directed to features similar to those recited in independent claim 45.  Relevant portions of the cited prior art and rationales set forth in the rejection of claim 45 also apply to claims 48, 49, 52, and 55.
Regarding claim 50, 51, 53, 54, 56, 57, and 59:
Dependent claims 50, 51, 53, 54, 56, 57, 59 and 61 are directed to features similar to recited in claims 46 and 47 discussed above.  Relevant portions of the cited prior art and rationales set forth in the rejection of claims 46 and 47 also apply to claims 50, 51, 53, 54, 56, 57, 59 and 61, respectively. 
Regarding claim 58:
Wang discloses a user equipment configured to operate in a frequency division duplex, FDD, wireless communication network, the user equipment comprising processing circuitry configured to, 
receive scheduling in the FDD wireless communication network for a first downlink transmission  with a first transmission duration (Fig. 12, downlink subframe 0) on a first frequency carrier (“CC1”), the scheduling comprising a first downlink assignment index, DAI, the first DAI comprising a first total DAI and a first accumulative DAI (Para. [0014], [0172]); 
receive scheduling in the FDD wireless communication network for a second downlink transmission with a second transmission duration (Fig. 12, downlink subframe 0) on a second frequency carrier (“CC2”), the scheduling comprising a second DAI, the second DAI comprising a second total DAI and a second accumulative DAI (Para. [0014], [0172]); 
receive the first and second downlink transmissions (Para. [0190]); and 
transmit hybrid automatic repeat request, HARQ, feedback for the first downlink transmission and the second downlink transmission in a single uplink transmission, wherein the uplink transmission has a third transmission duration (Fig. 12, uplink subframe 5) different than at least one of the first and second transmission durations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim et al. (US 2018/0278380 A1) hereinafter “Kim”.
Regarding claim 60:
Wang further discloses wherein the first transmission duration is the same as the second transmission duration (Fig. 12, downlink subframe 0).
Wang does not disclose the first transmission duration and the second transmission duration are shorter than the third transmission duration.
Kim teaches downlink transmission duration is shorter than uplink transmission duration (Para. [0193]-[0194], Fig. 13).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wang based on the teaching of Kim to include the feature that the first transmission duration and the second transmission duration are shorter than the third transmission duration in order to enable repeated transmission of uplink feedback to increase the chance the uplink feedback is to be received correctly. 
	Regarding claim 61:
	See rejection of claim 47 above. 

Response to Arguments
Applicants’ arguments filed on 03/22/20222 with respect to rejections of claims 45-61 under 35 U.S.C. 102 based on Wang have been fully considered but are moot in view of the new ground rejections presented in the current Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465